BLACKROCK SERIES FUND, INC. BlackRock Total Return Portfolio (the “Fund”) Supplement dated November 14, 2012 to the Prospectus dated May 1, 2012 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts about BlackRock Total Return Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Rick Rieder 2010 Chief Investment Officer of Fixed Income, Fundamental Portfolios of BlackRock, Inc. Bob Miller 2011 Managing Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Fund — How the Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. Rick Rieder and Bob Miller are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information on the portfolio management team. The section in the Prospectus captioned “Management of the Funds — Portfolio Manager Information —Total Return Portfolio” is deleted in its entirety and replaced with the following: Total Return Portfolio The Total Return Portfolio is managed by a team of financial professionals. Rick Rieder and Bob Miller are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Rick Rieder Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2010 Chief Investment Officer of Fixed Income, Fundamental Portfolios of BlackRock, Inc. and Head of its Global Credit Business and Credit Strategies, Multi-Sector, and Mortgage Groups since 2010; Managing Director of
